Title: To Benjamin Franklin from William Carmichael, 28 February[–10 March 1781]
From: Carmichael, William
To: Franklin, Benjamin


Dear Sir,
Madrid 28th. February[–March 10], 1781
The Prince Maceran’s [Masserano’s] Courier brought me your Favour of the 27. ulto. I am so sensible of the honour and pleasure of your Correspondence not to regret it. Yet when I tell you with sincerity that every Letter which I receive from you adds to my Desire of meriting your Esteem & consequently that of others, you will not I hope think your Indulgence thrown away upon me. I am much pleased that you have seen the Prince & Princess of Maceran, They were extreamly kind to me, & their notice was productive of that of others as well natives as foreigners of Distinction. The Manner in which you inform me, they are pleased to speak of me, is so far flattering as it will convince you that I was neither wanting in sensibility or attentions in return for this Notice. I think I know so well the Characters of your Enemies & indeed I may venture to call them the Enemies of their Country that I cannot well be deceived in their Plan of Operations. A Lee is to reside at Philadelphia this Winter: His Pamphlet, altho’ I have never seen, is as I Judge a prelude of that he means to prosecute by a thousand hints and Insinuations to new Members of Congress and others to wound your reputation. His Brother R. Henry is endeavouring by indefatigable pains and a consummate Hypocrisy to recover his consequence in the State of Virginia. There is a change in the delegation of the Province of Maryland favorable to their Projects. In Massachusetts S. A. & some others have relinquished all apparent Power in the state to preserve it in Congress.
In N. Hampshire new Members are introduced, one of whom quitted the Army for this Purpose & is strongly united to the Party which opposes General Washington, yourself and I may say the liberal Men of the Continent— They will work underground until they think the time ripe for the Denowment of the Plot. Will you permit me to tell you that frequent Letters from you to Congress will blast all these fine-Spun cloth and malicious Schemes, which if successfull must ultimately tend to the Destruction of the Cofidence that our Friends in Europe have still in us. A part of the Articles mentioned in my Letter of the 5th. of November is shipped, but not having yet received the Invoices, I cannot precisely tell the Amt. Probably the whole will cost between 20, & 30 thousand dollars. I have seen your Letters to Mr. Jay on the Subject of the Mississipi— I am young in Politics & therefore hesitate in saying, that there is little appearance of an effectual Negociation taking place here until the general Conferences for a Peace, unless the Objects which prevent it are relinquished on our Side before that Period, nay I will go further & say in that case they could not have effect unless made with a proviso that our Independance is acknowledged prior to a general Treaty— Their former & present Conduct I think justifies this Conclusion, as you read Spanish you will understand a Maxim of Charles the 5th. yo y el Tiempo which Still preserves its reputation & seems to be followed here— I have enquired for the Biblioteca Hispania you mention, it is very rare & I am asked 22. pistoles for the only copy I have found in 4. & not 2. Volumes Folio as mentioned by you. It will be very easy for me to execute your Orders respecting curious Pamphlets, for I have as yet Seen none, this is not a muchroom soil for Brochures. I shall send you the latest Gazetts by the Courier which brings this & shall continue to send them by some Conveyance in future. Mr. Giusti who has been Secretary of the Imperial Embassy & occasionally chargé des Affaires, has been so obliging as to promise me to deliver you the memorias de la Sociedad Iconomica. He will leave this in about a Month & presses me for an Introduction to your Excellency you see the Tax you are obliged to pay for the Services you have rendered the World, we desire to see celebrated men on the same Principles that Pilgrimages were often made to Jerusalem & Mecca— The one gives us a reputation for Abilities as the other did of Holiness— I have the honor of being acquainted or rather of being well received by Mr. Campomanes at present Condé & illustrissima, the Founder of the Society above mentioned, He hath written several works on political; Oeconomy, which I shall take pleasure in sending you if you have any Curiosity to see them— His Tertullias are the Resort of the Litterati of his Country as the Marquis D’Yrandas house is that of good Company. His whole Family have received me always with much Politeness & Kindness and I wish to make every return in my power. That Mr. Jay is not on a better footing with him arises more perhaps from the different Customs of this Country & ours than from design on either part. Mr. Cabarrus whom I recommended to your notice in my last hath been of considerable Use to us here. He hath the Confidence of the Minister of Finance & of the President of the Council & of Mr. Campomanes, & being highly flattered by your notice of Him, His reports on his Return will greatly add to our Consequence— This Gentleman altho’ somewhat excentric, is allowed to be well informed of the affairs of this Country by better Judges than myself— Mr. Jay writing by this Conveyance, precludes me from the Necessity of saying more in our personal & political Situation, I shall therefore tresspass no further on your Patience, than in requesting [you] mention me with Respect to the Prince & Princess Maceran, whose friends here have no other Consolation in their absence, than in the Idea that they spend their time agreably in your Capital, I intreat you also to mention me in the proper Manner to my Acquaintance, & to believe me with great respect & Esteem, Your Excellency’s most obedt. & most humble Servant.
(signed) W. Carmichael.

P.S. March 10th. The Embassador not having dispatched his Courier at the time I wrote the above, I have kept it in Prefernce to trusting it to the ordinary Conveyance— I have received a Letter from Ellbridge Gerry dated at Marble head which gives me a very agreable acct. of the Situation of our affairs, his Letter is of the 10th. of Jany. The Boston Papares of the 18 of the same month distroy the hopes our Enemies entertained in Consequence of Rivington’s Long Acct. of the revolt & dissatisfaction of part of the continental army— In my next I will send you a Copy of the Invoice of the Clothing purchased at Bilboa which I have just received & the amt. of the Bills accepted by Mr. Jay. Our personal Credit & Money expire together & the latter is at its last Gasp.—
His Excelly. Dr. Franklin.

